Citation Nr: 0903411	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  04-28 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to 
include of as a result of participation in Project 112 and 
Shipboard Hazards and Defense (SHAD) testing.  

2.  Entitlement to service connection for chronic fatigue 
syndrome, to include of as a result of participation in 
Project 112 and SHAD testing.  

3.  Entitlement to service connection for hypertension, to 
include of as a result of participation in Project 112 and 
SHAD testing.  

4.  Entitlement to service connection for a psychiatric 
disorder, claimed as depression, to include of as a result of 
participation in Project 112 and SHAD testing.  

5.  Entitlement to service connection for diverticulitis, to 
include of as a result of participation in Project 112 and 
SHAD testing.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  
He also had an unverified period of service in the Army 
Reserves until May 1972.  See DD 214.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the claims.  

These claims were previously remanded by the Board in October 
2007 and August 2008 to schedule the veteran for a requested 
video-conference hearing.  The RO most recently informed the 
veteran that his requested video-conference hearing had been 
scheduled for December 2008.  See October 2008 letter.  The 
veteran, however, failed to report for the scheduled hearing.  
As the record does not indicate the veteran has requested 
that the hearing be rescheduled, the Board deems the 
veteran's request for a hearing to be withdrawn.  38 C.F.R. § 
20.704 (2008).

In a February 2005 statement to Senator Nelson, the veteran 
reports that VA had not ruled on his leukemia.  In his August 
2004 VA Form 9, the veteran reported he had leukositosis, 
stem cell unknown.  It is unclear from these statements 
whether he intended to file a claim for service connection 
for either leukemia or leukositosis.  As review of the claims 
folder does not reveal that the RO has addressed these 
issues, they are REFERRED for appropriate action.  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008), are met.

The veteran contends that he has the above-listed 
disabilities as a result of active service.  He reports that 
he was a drill instructor at Fort Dix, New Jersey, between 
1966 and 1968 and that he was exposed to various gases during 
training.  The veteran asserts that he developed numbness, 
neurological problems, abdominal pain, lightheadedness, night 
sweats, fatigue and spontaneous vomiting in 1967, for which 
he was hospitalized at Walson Army Hospital at Fort Dix.  He 
contends that these problems continued after his discharge 
from service.  The veteran also asserts that these problems 
stem from his participation in Project 112 and SHAD testing, 
which involved the testing of biological and chemical weapons 
in training areas.  See VA Forms 21-4138 dated March 2003 and 
September 2003; June 2003 notice of disagreement (NOD).  

The veteran also reports that following his discharge from 
active service, he was assigned to a Reserve unit until 1972.  
See March 2003 VA Form 21-4138; June 2003 NOD.  His DD 214 
corroborates this assertion.  Despite this evidence, the RO 
has not requested verification of the veteran's period of 
service in the Army Reserves prior to 1972.  Nor has the RO 
requested medical or personnel records associated with his 
reserve duty.  On remand, the RO/AMC should accomplish both.  

As noted above, the veteran reports being hospitalized at 
Walson Army Hospital in 1967.  His service treatment records 
do contain records associated with treatment at this 
facility, but none relate to a hospitalization there.  Review 
of the veteran's personnel records reveal that he was 
hospitalized at Walson Army Hospital on March 25, 1968, with 
no indication of when he was discharged.  None of the records 
associated with this period of hospitalization have been 
obtained.  As such, it is unclear whether the service 
treatment records obtained comprise the veteran's complete 
records.  On remand, the RO/AMC should make efforts to obtain 
all clinical and in-patient records associated with treatment 
the veteran received during service.  

Project SHAD, an acronym for Shipboard Hazard and Defense, 
was part of a larger effort called Project 112, which was a 
comprehensive program initiated in 1962 by the Department of 
Defense (DoD) to protect and defend against potential 
chemical and biological warfare threats.  See 
http://www1.va.gov/shad/.  Project 112 tests involved tests 
conducted on land rather than aboard ships.  Project SHAD 
involved service members from the Navy and Army and may have 
involved a small number of personnel from the Marine Corps 
and Air Force.  Service members were not test subjects, but 
rather were involved in conducting the tests.  Animals were 
used in some, but not most, tests.  DoD continues to release 
declassified reports about sea- and land-based tests of 
chemical and biological materials known collectively as 
"Project 112."  VA is coordinating with DoD to obtain 
information as to the nature and availability of the tests, 
who participated, the duration and the agents used.

There is no specific statute or regulation pertaining to the 
development of claims alleging participation in Project SHAD.  
The Veterans Health Care, Capital Asset, and Business 
Improvement Act of 2003, Public Law 108-170, provides 
participating veterans with a thorough clinical evaluation 
and enhanced access to enrollment in the VA Health Care 
System, to include VA health care at no cost for any illness 
possibly related to their participation in that project.  VHA 
Directive 2004-016 (April 15, 2004) states that the DoD has 
provided VA with declassified information concerning the test 
name, date, location and ship involved; the names and service 
numbers of the participating veterans; and identification of 
the exposure types.  Information concerning the ships 
involved and test site locations is published at 
http://www1.va.gov/shad/ and 
http://fhp.osd.mil/CBexposures/factSheets.jsp.  DoD estimates 
6,000 veterans were involved, and has provided VA with the 
names of approximately 5,000 veterans who participated in the 
tests.  The Veterans Benefits Administration (VBA) has 
contacted those individuals.

Despite the fact that there is no specific statute or 
regulation pertaining to the development of such claims, 
guidance is provided by VA Fast Letter 02-24.  While review 
of the claims folder reveals that the RO requested the 
veteran's personnel records to confirm radiation risk, there 
is no indication that the RO has undertaken any development 
to determine whether the veteran participated in Project 112 
and/or SHAD testing.  On remand, the RO/AMC must do so, and 
is advised to consult VA Fast Letter 02-24 for guidance.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records from the Miami VA Medical Center 
(VAMC) and Community Based Outpatient 
Clinics (CBOCs) in Coral Springs and 
Oakland Park dated since January 2007.  

2.  Verify the dates and types of the 
veteran's service in the Army Reserves 
prior to 1972.  Complete copies of the 
veteran's service treatment and service 
personnel records should also be 
obtained.  

3.  Contact the National Personnel 
Records Center (NPRC) and request copies 
of the veteran's clinical records and in-
patient records from the Walson Army 
Hospital in Fort Dix, New Jersey, 
beginning in March 1968.  If no records 
can be found, indicate whether the 
records do not exist and whether further 
efforts to obtain them would be futile.

4.  Undertake development to determine whether the 
veteran participated in Project 112 and/or SHAD 
testing by consulting VA Fast Letter 02-24 for 
guidance.  

5.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal are not 
granted, issue an updated supplemental 
statement of the case and give the 
veteran and his representative an 
appropriate amount of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




